




Manufacturing Services and Supply Agreement


This Manufacturing Services and Supply Agreement (the “Agreement”) dated as of
October 31, 2012 (the “Effective Date”), is entered into by and between
Sourcefire, Inc. a Delaware corporation with its principal office located at
9770 Patuxent Woods Drive Columbia, MD 21046 and its designated affiliates and
subsidiaries (collectively, “Sourcefire”) and Advanced Industrial Computer, Inc.
(“AIC”). Sourcefire and AIC may each also be referred to herein as a “Party” and
collectively as the “Parties”.


WHEREAS, AIC is a supplier of certain technology components and also performs
development and manufacturing services relating to the production and delivery
of technology products; and


WHEREAS, Sourcefire desires to engage AIC to provide non-exclusive
manufacturing, warranty and supply services to Sourcefire in accordance with the
terms set forth herein.


NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound, hereby agree as follows:


DEFINITIONS


As used herein, the following capitalized terms will have the meanings set forth
below:


“AVL” or the “Approved Vendor List” means the list of third party vendors
approved by Sourcefire that AIC may purchase Components from.


“Binding Forecast” shall have the meaning given to it in Section 5.1.


“Bill of Materials” means the complete and detailed list of all Components,
labels, documentation and other materials necessary for the manufacturing,
processing and packaging the Products pursuant to the Specifications.


“Components” means those component parts, materials, and other items that
comprise the Products that may include processors, motherboards, chassis, disk
drives, power supplies, fans, screws and fasteners, cables, and wiring and
mounting brackets.


“Confidential Information” means any and all information and materials disclosed
by one Party (“Discloser”) to the other Party (“Recipient”) (whether in writing
or in oral, graphic, electronic or any other form) that are marked or described
as, identified in writing as, or provided under circumstances indicating that
such information and materials are confidential or proprietary. The Confidential
Information of Sourcefire includes, without limitation, the Bill of Materials,
AVL, all Specifications and all information and materials provided by Sourcefire
relating to customers and Integrators. Information or materials shall not be
considered Confidential Information to the extent such information or materials
can be shown by the Recipient to have been: (a) available to the public prior to
the date of Discloser’s disclosure to Recipient or to have become available to
the public thereafter without any unauthorized act or omission by Recipient; (b)
rightfully in Recipient’s possession prior to the date of Discloser’s disclosure
to Recipient and not otherwise restricted as to disclosure; or (c) disclosed to
Recipient without restriction by a third party who had a right to


--------------------------------------------------------------------------------

1











--------------------------------------------------------------------------------




disclose and was not otherwise under an obligation of confidence. Information or
materials shall not be deemed to be “available to the public” or to be “in
Recipient’s possession” merely if such information or materials can be
reconstructed, combined or pieced together from multiple sources that are
available to the public or Recipient if no one of those sources actually leads
one to the entire combination, together with its meaning and importance.


“Forecast” shall have the meaning given to it in Section 5.1.


“Integrator” means any third party that manufactures, integrates or assembles
Sourcefire’s products or that is otherwise part of Sourcefire’s supply chain.


“Intellectual Property” means all present and future copyrights, trade secrets,
trademarks, service marks, patents, patent rights, utility models, industrial
property rights, mask works, inventions, processes, designs, methods and all
other intellectual and proprietary rights, including all applications and
registrations with respect thereto, arising under the laws of any country or
jurisdiction worldwide.


“Law” means any statute, law, regulation, ordinance, rule, judgment, order,
decree, permit, concession, grant, franchise, license, agreement, directive,
guideline, policy or rule of common law, or any governmental requirement or
other governmental restriction or similar form of decision or determination, or
any interpretation or administration of any of the foregoing by any national,
state or local government (or any association, organization or institution of
which any of the foregoing is a member, or to whose jurisdiction any thereof is
subject, or in whose activities any thereof is a participant), whether now or
hereafter in effect.


“Manufacturing Facility” means (a) a manufacturing facility owned and controlled
by AIC, or (b) a third party manufacturing facility affiliated with AIC that has
been approved for use pursuant to Section 13.3 at which (in either case) AIC
will manufacture, assemble and ship Products for a particular Order.


“Order” means a purchase order submitted by Sourcefire to AIC, or by an
Integrator to AIC on behalf of Sourcefire, that specifies the Product(s) that
are to be manufactured by AIC and shipped by AIC to Sourcefire or the
Integrator, as applicable.


“Product” each Sourcefire product identified in the Bill of Materials that will
be manufactured or assembled by AIC in accordance with the Specifications. The
Product may be a partially completed version of Sourcefire’s finished product
that ultimately will be shipped to Sourcefire’s customers by Integrators on
behalf of Sourcefire.


“Product Price” means the sale price of the Product to be charged to Sourcefire
and its Integrators by AIC which price includes the cost of all Components,
manufacturing and assembly costs, packaging costs and all related services, but
excludes carrier shipping costs, freight charges, any customs duties and value
added tariffs and similar type of taxes.


“Specifications” means the design, engineering, functional and/or technical
specifications for each Product including, but not limited to, the Bill of
Materials, assembly drawings, process documentation, test specifications,
current revision number and all applicable third party Components as provided by
Sourcefire to AIC from time to time.


1. RELATIONSHIP OVERVIEW


--------------------------------------------------------------------------------

2











--------------------------------------------------------------------------------






1.1. Manufacture and Supply Relationship. This Agreement will govern the
relationship between the Parties with respect to (a) the supply of all
Components included in the Bill of Materials, (b) the manufacture of Products by
AIC including, but not limited to, the design, testing and configuration
services, production and supply chain process and quality control procedures to
be implemented by AIC while manufacturing Products, (c) the shipment of Products
to Sourcefire or Integrators, as applicable, and (d) the return of Products to
AIC.


1.2. Program Manager/Team. Sourcefire and AIC each shall designate a program
manager (each, a “Program Manager”) who shall be the principal point of contact
for each Party for all matters relating to this Agreement.


2. PRODUCT MANUFACTURING


2.1. Product Specifications. AIC shall manufacture all Products in accordance
with (a) the Specifications, (b) the manufacturing requirements set forth in
Section 2.4, and (c) the quantities and other terms set forth in the Forecast
and each Order.


2.2. Changes to Product Specifications. Excluding Orders that have already been
submitted and are in process, at any time and from time to time, Sourcefire may,
by written change order, request changes to the Specifications for any Product
(“Requested Change Order”). Upon receipt of the Requested Change Order, the
Parties agree that: (a) AIC shall notify Sourcefire in writing of any impact
information as deemed relevant and material by AIC, particularly with respect to
any terms of this Agreement, including, without limitation, cost, Bill of
Materials, inventory, delivery time and lead times, Product Prices, labor costs
and any other additional costs associated therewith; and (b) AIC will not
proceed with a change in the manufacturing process to implement the requested
modified Specifications for such Product until: (i) the Parties further agree to
a final written change order for such Specifications (“Final Change Order”)
incorporating any and all of the Requested Change Order and any changes to the
Forecast and this Agreement reflecting the impact information provided by AIC
including, without limitation, Product Prices, delivery and lead times, Bill of
Materials and costs and the effective date of such Final Change Order; and (ii)
Sourcefire authorizes the manufacturing of the Products based upon the Final
Change Order commencing on the effective date of such Final Change Order. AIC
will not refuse to implement any changes to any Specifications unless AIC
reasonably determines that the requested changes are incapable of being
implemented in a commercially reasonable manner.


2.3. Approval of Launch Processes. AIC will adhere to the following production
process for each Product:


(a) Prototype. AIC will initially build a prototype of each Product based on the
Specifications for such Product. At Sourcefire’s expense AIC will then test such
prototype in accordance with Sourcefire’s testing requirements. Sourcefire shall
specify all tests required to be performed on a Product prototype by AIC. Upon
Sourcefire’s request, AIC will provide Sourcefire with all test results that are
derived from the tests required by this Agreement and such other tests
separately conducted by AIC relating to any Product.


(b) First Article Production. If Sourcefire, in its sole discretion, determines
that the prototype of a Product conforms to all Specifications and satisfies all
of Sourcefire’s testing requirements, then AIC shall proceed to the first
article production of one (1) unit of such Product and Sourcefire shall pay for
the cost of such unit but not for any other fees or expenses (i.e. no services
costs).


--------------------------------------------------------------------------------

3











--------------------------------------------------------------------------------




Upon request by Sourcefire, AIC will provide Sourcefire with photographs of each
Product as part of first article production in order for Sourcefire to examine
the design, coloring and other aesthetic features of such Product. AIC shall not
undertake the first article production for any Product until Sourcefire has
approved the prototype for such Product. During the first article production
process for any Product, Sourcefire shall have the right to be present at the
Manufacturing Facility where the first article production takes place. Following
completion of the first article production of a Product, Sourcefire shall then
determine, in its sole discretion, if AIC has successfully achieved first
article production for such Product based on the Specifications and all other
testing requirements. If Sourcefire approves the first article production for a
Product, then AIC shall be permitted to manufacture and ship such Product to
Integrators and Sourcefire upon receipt of an Order. If Sourcefire does not
approve the first article production for a Product due to the failure to conform
with the Specifications or testing requirements, then Sourcefire shall provide
AIC with the causes (in reasonable detail) as to why AIC did not successfully
achieve the first article production for such Product and also provide any
necessary and specific suggestions, guidelines and corrective actions to assist
AIC in achieving approval for first article production. Thereafter, AIC shall
proceed again with the aforementioned first article production and approval
process set forth in this Section 2.3(b) until the first article production for
such Product is approved by Sourcefire.


(c) Production at Manufacturing Facilities. AIC shall be required to follow the
prototype and first article production approval process in Section 2.3(a) and
2.3(b) at each Manufacturing Facility for each Product.


2.4. Manufacturing Requirements. Each Product manufactured by AIC must conform
to the Specifications before the Product can be shipped by AIC. If any Product
manufactured by AIC does not conform to the Specifications or pass the
applicable testing requirements, then AIC shall correct all deficiencies and/or
non-conformities and replace or repair such defective Product, at no additional
charge to Sourcefire or the Integrators (other than as required under Section
2.2 for a Requested Change Order), before such Product is shipped by AIC.
Sourcefire shall have the right, at any time in its sole discretion, to observe
AIC’s performance of required testing, provided that such observation does not
interfere with AIC’s operations.


2.5. Production Records. AIC shall maintain all quality records and test results
for all manufactured Products and deliver them to Sourcefire upon request by
Sourcefire. AIC will use commercially reasonable efforts to maintain the
accuracy of all such records and test results.


3. MATERIALS MANAGEMENT


3.1. Materials Fulfillment. AIC will procure and supply all Components and other
materials listed in the Bill of Materials necessary to manufacture, process,
pack and deliver all Products ordered by Sourcefire and the Integrators. AIC may
not use any components, materials or parts not listed in the Bill of Materials
to manufacture the Products without the prior written consent of Sourcefire. AIC
will use its commercial best efforts to manage its inventory of Components
pursuant to each Forecast. AIC shall (a) provide Sourcefire with an inventory
report of all finished Products, Products-in-process and Components on a real
time basis upon request, (b) utilize a first-in, first-out (FIFO) inventory
management system so that (i) all Components are utilized in the manufacturing
of the Products in the order that such Components are purchased by AIC and (ii)
the Products manufactured hereunder will be shipped in the order that they are
manufactured, and (c) AIC shall provide Sourcefire with all documentation that
tracks how inventory (both finished Products and Components) are tracked by AIC.
AIC hereby grants to Sourcefire a non-exclusive, fully paid-up right and license
to access and use, on a real time basis, AIC’s on-line supply chain


--------------------------------------------------------------------------------

4











--------------------------------------------------------------------------------




management, enterprise resource planning (ERP) and such other software systems
customarily provided to AIC’s customers used to track Component and Product
inventories and the ordering, production and shipment of all Orders.


3.2. Materials Liability. AIC will be responsible for the procurement and
management of all Components and Products inventory to meet Sourcefire’s
requirements and all Orders placed by Sourcefire and the Integrators. AIC will
use best efforts to fulfill all Binding Forecasts provided by Sourcefire under
this Agreement. Sourcefire will only be liable to AIC for those Components that
AIC has purchased, or issued purchase orders for, pursuant to a Binding
Forecast.


3.3. Approved Vendor List. AIC agrees to procure the Components and other
materials listed in the Bill of Materials only from vendors listed on the AVL.
If Sourcefire does not specify a vendor for a specific Component then AIC shall
have the discretion to determine from which vendor to procure such Component.
Sourcefire may amend the AVL at any time upon prior written notice to AIC,
except that in the event such amendment materially impacts the terms and
conditions of this Agreement including, without limitation, the manufacturing
costs, Bill of Materials, delivery and lead times, then the Parties shall amend
this Agreement as necessary. AIC will not deviate from the AVL without
Sourcefire’s prior written approval. Any deletion of a vendor from the AVL with
whom AIC has ordered Components or for which AIC is carrying an inventory of
Components shall not relieve Sourcefire of any liability to pay AIC for such
Components in accordance with the terms of this Agreement.


4. LICENSES


4.1. License Grant. Sourcefire hereby grants AIC a worldwide, non-exclusive,
non-transferable, non-sublicensable and royalty free license under all
Intellectual Property rights provided by Sourcefire with respect to the Products
to use such Intellectual Property and Confidential Information of Sourcefire
solely to manufacture the Products at the Manufacturing Facilities and to
perform the services required by this Agreement.


4.2. Restrictions; Reservation of Rights. Each Party agrees to use the other
Party’s Intellectual Property and Confidential Information only to manufacture
Products and to perform its obligations or exercise its rights under this
Agreement. AIC shall not (a) license, distribute or otherwise make any
Sourcefire Intellectual Property available to any third party that has not been
pre-approved by Sourcefire, (b) reverse engineer, decompile, disassemble or
otherwise attempt to determine the source code of any software that Sourcefire
or the Integrators provides to AIC, or (c) use Sourcefire’s proprietary software
program SNORT, or any other portion of any software provided by Sourcefire or an
Integrator, to provide services to or for any third party or to directly or
indirectly manufacture any products that are competitive with, or substantially
similar to, the Products. Any rights in Sourcefire’s Intellectual Property and
Confidential Information not expressly granted to AIC under this Agreement are
reserved by Sourcefire; any rights in AIC’s Intellectual Property and
Confidential Information not expressly granted to Sourcefire under this
Agreement are reserved by AIC.


4.3. Information Exchange. Each Party shall provide the other Party with such
Confidential Information as it determines in its sole discretion is necessary to
facilitate AIC’s manufacturing of the Products. At either Party’s request, each
Party shall answer all reasonable questions with respect to the Confidential
Information disclosed by the other Party. All information disclosed by
Sourcefire with respect to the Specifications shall constitute the Confidential
Information of Sourcefire.


5. FORECASTING AND ORDERING


--------------------------------------------------------------------------------

5











--------------------------------------------------------------------------------






5.1. Forecast. On or before the forty-fifth (45th) day prior to the beginning of
each calendar quarter, Sourcefire will provide AIC with a forecast in writing
(including by e-mail) that covers the expected Orders by Sourcefire and the
Integrators for the following six (6) calendar quarters (the “Forecast”). The
first two (2) full calendar quarters of the Forecast will be binding (the
“Binding Forecast”) on Sourcefire and AIC. The Binding Forecast shall include
the number of Products to be manufactured by AIC (without the requirement of an
Order being placed) during the applicable quarter. AIC shall have ten (10)
business days from receipt of the Binding Forecast to provide notice to
Sourcefire that in AIC’s reasonable judgment that AIC will be unable to
manufacture and deliver all of the Products required by the Binding Forecast. If
AIC does not provide Sourcefire with any such notice within the required 10-day
period, then AIC shall be deemed to have accepted the Binding Forecast.
Sourcefire acknowledges that certain Components may have long lead times of
between 10 – 26 weeks, thus Sourcefire will use commercially reasonable efforts
to provide AIC with a Forecast that takes such lead times into account.
Sourcefire acknowledges and agrees that AIC may maintain appropriate inventories
of Products and Components for the manufacture of the Products pursuant to the
Forecast, provided, however, Sourcefire shall not be liable to AIC for any
Products manufactured (or Components therein) in excess of the amounts set forth
in the Binding Forecast unless Sourcefire submits Orders for such excess
amounts.


5.2. Orders. Sourcefire and the Integrators shall have the right under this
Agreement to purchase Products and request delivery of the purchased Products by
issuing AIC an Order. Each Order will include the following information: (a) the
Order number; (b) the quantity of each Product to be delivered to Sourcefire or
the Integrators, as applicable; (c) delivery location; and (d) requested
shipment and delivery dates. Sourcefire and Integrators may place Orders by
mail, e-mail, facsimile or pursuant to an on-line supply chain ordering system
that can readily be accessed by Sourcefire, the Integrators and AIC. For the
avoidance of doubt, an Order placed by an Integrator shall be a separate
purchase transaction between AIC and such Integrator.


5.3. Manufacturing Capacity. Based on the Binding Forecasts provided by
Sourcefire under Section 5.1 of this Agreement, AIC will use best efforts to (a)
manufacture as many Products as are identified in each Binding Forecast and to
ensure that its manufacturing capacity is able to support Sourcefire’s and the
Integrators’ demand for all Orders, and (b) ensure that the quantity of Products
forecasted in the Binding Forecast shall be manufactured and available for
delivery by no later than the forty-fifth (45th) day of the calendar quarter in
which such Products were forecasted. In the event Sourcefire’s and the
Integrators’ Orders for Products exceeds a Binding Forecast that AIC relied upon
to forecast AIC’s manufacturing capacity, AIC shall review its manufacturing
capacity and inform Sourcefire within ten (10) business days or as soon as
reasonably practical as to whether AIC is able to manufacture and timely ship
each Product identified in such Orders. AIC will also ensure that Components are
available to satisfy and support the planned delivery dates and other service
and support requirements of this Agreement pursuant to the Forecasts. AIC shall
use the Manufacturing Facility that (a) is the most cost effective with respect
to production, shipping and delivery costs, and (b) allows for timely delivery
of an Order. Notwithstanding the foregoing, Sourcefire shall have the right to
determine which Manufacturing Facility shall be used to manufacture any Products
for a particular Order, subject to AIC’s manufacturing capacity.


5.4. Suspension of an Order and Cancellation. If AIC fails to deliver any
Product within five (5) business days after the agreed delivery date, and the
delay is not caused by Sourcefire or the Integrator, or excused by Sourcefire or
the Integrator due to a force majeure condition or a common carrier delay, then
Sourcefire or the Integrator, as applicable, may immediately suspend the


--------------------------------------------------------------------------------

6











--------------------------------------------------------------------------------




applicable Order and cancel, in whole or in part, the delayed portion of such
Order. Notwithstanding the foregoing, AIC shall use best efforts to deliver
delayed Products expeditiously.


6. PACKING, SHIPPING AND DELIVERY


6.1. Packing. AIC shall pack, mark and prepare each Product for shipment in a
manner that is commercially reasonable to attempt to prevent damage under normal
handling during loading and unloading, shipping and storage in accordance with
any shipping/delivery instructions provided by Sourcefire.


6.2. Shipping Documentation. The Order number and quantity of Products contained
in each package shall be marked on all packing cartons, shipping papers and
subordinate documents. A packing list must be included for every Sourcefire
shipment and it will identify the total number of Products included in the
shipment and the listing of the unique product serial numbers applicable to the
shipment.


6.3. Shipping. AIC shall ship all Products to the delivery address(es) set forth
in the applicable Order. AIC shall notify the party that places an Order at the
time of each shipment as to the quantity of Products shipped and the specific
shipping information. Shipping quantities may not vary from those established by
the Order unless otherwise agreed upon in writing by the party that placed the
Order. In the event any shipment is delayed and may not be timely, Sourcefire or
the Integrator, as applicable, may direct AIC to ship such Order by premium
transportation designated by Sourcefire or the Integrator, as applicable, and
AIC shall bear the expense of any difference in cost due to such premium
transportation, provided that such delay is not in any way caused by Sourcefire
or the Integrator. Until a Product is shipped, AIC shall store such Product
separately from any other material stocks and in accordance with Sourcefire’s
storage requirements. AIC assumes all responsibility and liability for any loss
or damage to Components and Products while stored at AIC.


6.4. Delivery. AIC will use best efforts to meet the requested shipment and
delivery dates set forth in each Order, except that, notwithstanding anything to
the contrary in this Agreement, the Parties agree to reasonably delay as an
excusable delay any shipment and delivery dates for any (a) Orders that exceed
the requirements of a Binding Forecast that has been accepted by AIC (as
provided under Section 5.1), (b) changes to Specifications (as provided under
section 2.2), or (c) any delay caused by a third party carrier or supplier. If
any shipment or delivery dates are at risk, AIC will notify Sourcefire or the
Integrator, as applicable, and work out the best possible delivery schedules.
AIC will deliver all Orders in accordance with the packaging, labeling and
shipping requirements set forth in the Specifications, and other reasonable
instructions provided by Sourcefire from time to time. AIC shall track all
Orders through delivery and shall not ship or deliver partial Orders unless
otherwise approved by Sourcefire.


6.5. Requests for Delayed Delivery. The party that places an Order shall notify
AIC as soon as possible if an Order needs to be delayed or cancelled. Upon
receiving such notice for delay of an Order, AIC will endeavor to postpone
Component deliveries and finished goods production to the extent that it is
commercially possible and practicable, provided that Sourcefire shall be liable
to AIC for any costs and expenses associated with the compliance of such
request.


6.6. Title and Risk of Loss. AIC shall deliver all ordered Products to the
designated carrier F.O.B. AIC’s shipping dock. The carrier(s) used by AIC for
shipment shall be approved by Sourcefire, such approval not to be unreasonably
withheld or delayed. Title to and risk of loss of each Product


--------------------------------------------------------------------------------

7











--------------------------------------------------------------------------------




shall pass from AIC to the party that places the Order only upon AIC’s delivery
of such Product to the designated carrier at AIC’s shipping dock for shipment.


6.7. Inspection. During normal business hours and upon reasonable notice to AIC,
Sourcefire shall have the right to (a) inspect the work conducted and services
provided by AIC under this Agreement at Sourcefire’s own expense; (b) inspect
and test, at Sourcefire’s own expense, the Manufacturing Facility and any
vehicles, containers or other equipment used in such work or services,
including, without limitation, any areas where Components and Products are
stored, handled, packaged, or manufactured; and (c) inspect and obtain copies of
licenses, authorizations, approvals or written communications from any
governmental entity or agency applicable or related to such work or services.
Sourcefire shall execute any necessary confidentiality agreements as may be
required by AIC in connection with any such inspection(s).


7. PRICES AND PAYMENT TERMS


7.1. Product Prices. The Product Price for each Product shall be mutually agreed
upon by AIC and Sourcefire and set forth in a written price list agreed to by
the Parties. The prices that AIC offers the Integrators to Purchase Products
will be no greater than the Product Prices approved by Sourcefire. AIC will
provide the Product Price list to Sourcefire and the Integrators designated by
Sourcefire (a) itemized by all major Components that comprise each Product
manufactured, and (b) in the electronic format requested by Sourcefire. The
Product Price for each Product may not be increased without Sourcefire’s prior
written consent. The Parties agree to review the Product Prices on a quarterly
basis or at any time as required under this Agreement. All pricing for Products
shall exclude any freight, shipping, taxes, tariffs or duties.


7.2. Payment Terms. AIC shall invoice Sourcefire for each Order placed by
Sourcefire at Sourcefire’s principal address set forth above after shipment of
such Order by AIC. AIC may not invoice Sourcefire for any Product unless such
Product has been shipped pursuant to the Order placed by Sourcefire. AIC will
not invoice Sourcefire for Orders placed by the Integrators. Notwithstanding the
foregoing, AIC may invoice Sourcefire, and Sourcefire will be liable to AIC, for
each Product manufactured by AIC pursuant to a Binding Forecast if such Product
is held in inventory by AIC for a period of at least forty five (45) days after
the end of the quarter for which it was forecasted. In such event, AIC shall
invoice Sourcefire after such 45-day period. Sourcefire shall pay AIC net
forty-five (45) days from AIC’s date of invoice; all payments will be made only
in U.S. Dollars (US$). Sourcefire will advise AIC of any billing discrepancies
or disputes about an invoice within ten (10) days of receiving the invoice.
Overdue payments shall be subject to a late payment charge of one and one-half
percent (1.5%) per month of the overdue amount (but not to exceed the maximum
lawful rate). AIC shall also provide Sourcefire with a monthly statement that
sets forth all outstanding unpaid invoices. AIC will invoice the Integrators
separately for all Orders placed by the Integrators; an Order placed by an
Integrator shall be a separate purchase transaction between AIC and such
Integrator.


7.3. Taxes. Except for taxes on AIC’s income, Sourcefire shall pay and be liable
for all applicable taxes, duties, freight, tariffs, and related charges,
including interest and penalties, that any governmental or taxing authority
imposes relating to the sale and/or delivery of Products that are ordered by
Sourcefire. All applicable taxes, including, without limitation, sales or use
taxes, transaction privilege taxes, gross receipts taxes and other charges such
as duties, customs, tariffs, imposts and government-imposed surcharges shall be
stated separately on AIC’s invoice. AIC shall remit all such charges to the
appropriate tax authority unless Sourcefire provides sufficient proof of tax
exemption and informs AIC that it is not required to remit such charges. When
property is


--------------------------------------------------------------------------------

8











--------------------------------------------------------------------------------




delivered and/or services are provided or the benefit of services occurs within
jurisdictions in which AIC’s collection and remittance of taxes is required by
law, AIC shall have sole responsibility for payment of such taxes to the
appropriate tax authorities. In the event AIC does not collect tax from
Sourcefire when it is legally required to do so, and AIC is subsequently audited
by any tax authority, the liability of Sourcefire shall be limited to the tax
assessment, with no obligation of reimbursement by Sourcefire to AIC for penalty
or interest charges. Each Party is responsible for its own respective income
taxes or taxes based upon gross revenues, including, without limitation,
business and occupation taxes.


8. CONFIDENTIALITY


8.1. Obligations. Recipient shall not use the Confidential Information of
Discloser except for the purpose of performing its obligations and exercising
its rights under this Agreement. Recipient shall maintain the Confidential
Information of Discloser with at least the same degree of care it uses to
protect its own confidential information of a similar nature or sensitivity, but
no less than reasonable care under the circumstances. Unless Discloser grants
specific, written, advance permission to do so, Recipient shall not disclose any
Confidential Information to any third party except as provided for in Section
8.2. Recipient shall limit access to the Confidential Information of Discloser
to those employees of Recipient who have a need to know such information in
order to perform its obligations and exercise its rights under this Agreement
and who are bound by written confidentiality and non-use obligations to
Recipient at least equivalent to Recipient’s obligations to Discloser under this
Agreement. Should Recipient determine that it needs to disclose Confidential
Information of Discloser to any non-employee (including consultants and
contractors) in order to perform its obligations or exercise its rights under
this Agreement, Recipient shall not do so without the prior written permission
of Discloser. Upon receiving such permission, Recipient may proceed, but only
after entering into a written agreement that binds such non-employee to
confidentiality and non-use obligations to Recipient at least equivalent to
Recipient’s obligations to Discloser under this Agreement. Recipient shall be
responsible to Discloser for the acts and omissions of any such non-employee
with respect to such confidentiality and non-use obligations.


8.2. Exceptions. Recipient may disclose Confidential Information of Discloser to
the extent required by Law or order of a court of competent jurisdiction,
provided that, in such event, Recipient shall provide Discloser prompt, advance
notice of such requirement to allow intervention (and shall cooperate with
Discloser) to contest or minimize the scope of the disclosure (including through
application for a protective order). Notwithstanding the foregoing, AIC
acknowledges and agrees that Sourcefire may be required to file this Agreement
(including any exhibits or amendments hereto) with the U.S. Securities Exchange
Commission (the “SEC”) and related securities exchanges and government agencies
pursuant to its reporting obligations under the Law as a public company, and
that all such filings will result in this Agreement becoming a publicly
available document. Sourcefire shall make any such filings as is necessary under
Law without the prior consent of, or consultation with, AIC.


8.3. Return of Confidential Information. Upon any expiration or termination of
this Agreement for any reason or upon the request of Discloser, Recipient shall
return or destroy, at Discloser’s option, all Confidential Information of
Discloser and any copies thereof. In addition, Recipient shall promptly destroy
any electronic or other non-returnable embodiments of the Confidential
Information.


8.4. Injunctive Relief. The Parties agree that any breach of Section 8 shall
cause irreparable harm and significant injury to the non-breaching Party which
may be difficult to ascertain. Accordingly,


--------------------------------------------------------------------------------

9











--------------------------------------------------------------------------------




the Parties agree that each Party shall have the right, in addition to any other
remedies available to it, to obtain an immediate injunction, without necessity
of posting a bond, enjoining any breach by the other Party of Section 8.
Notwithstanding anything in this Agreement to the contrary, Sourcefire shall be
entitled under this Agreement to all of the rights and remedies available to a
contracting party under the Uniform Commercial Code.


9. REPRESENTATIONS AND WARRANTIES


9.1. Products and Services. AIC represents, warrants and covenants that: (a) it
is in good standing under the laws of the jurisdiction in which it was
formed/organized; (b) it has the corporate power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby; (c) the execution of this Agreement and the
performance by AIC hereunder will not violate or conflict with any Law or result
in a material breach of any provision or the loss of any material benefit under
any agreement to which AIC is a party; (d) the Products manufactured hereunder
shall conform to the Specifications and any applicable Order; (e) any services
performed hereunder shall be performed in a professional and competent manner
and in accordance with the requirements set forth herein; (f) the Products will
be free from defects in workmanship and material; and (g) the Products (and
Components therein) purchased by Sourcefire and the Integrators shall be new and
not counterfeit and AIC has good and marketable title to such Products (and the
Components therein) and, other than the pre-existing Intellectual Property
rights of the vendors/manufacturers of the Components, there are no liens,
claims or encumbrances of any kind whatsoever against the same.


9.2. Warranty for DOA (Dead On Arrival). In addition to the representations,
warranties and covenants set forth in Section 9.1 and Section 9.3, AIC will also
provide DOA (defined below) warranty repair or replacement, at Sourcefire’s sole
discretion, related to materials, workmanship and Components of all Products at
no cost to Sourcefire and Integrators, provided that: (i) Sourcefire or
Integrator submits a DOA claim to AIC within forty-five (45) days following the
date an Integrator initiates use of such Product, (ii) the DOA Product is
returned to AIC, and (iii) AIC independently verifies that the Product is
defective on arrival. For purposes of this Section 9.2, the term “DOA” means a
Product that is found to be defective within forty-five (45) days following the
date an Integrator initiates use of such Product.


9.3. Product Warranty, Remedies and Limitations. AIC also represents, warrants
and covenants to Sourcefire that the Products will be free from defects in
workmanship and materials, under normal use and service, for a period of one (1)
year from AIC’s invoice date. The foregoing warranty shall not apply if the
identified defects were caused by accident or damage (other than by AIC),
improper installation, alteration or misuse of a Product. AIC’s sole obligation
under this limited warranty shall be, at the option of Sourcefire or the
Integrator, as applicable, to repair the defective Product at AIC’s
Manufacturing Facility, deliver to Sourcefire or the Integrator, as applicable,
a replacement Product, or if neither of the two foregoing options is reasonably
possible, a refund will be provided to the party that placed the Order and paid
for the defective Product. For any Product replaced or repaired pursuant to the
limited warranty in this section, the above warranty will apply to such Product
for 90 days from the shipment date or the remainder of the initial warranty
based upon the original AIC invoice date, whichever is longer. Upon request by
Sourcefire, AIC shall also maintain a reasonable inventory of additional
Products in a separate pool to be used solely to replace Products subject to a
warranty claim.


9.4. Compliance with Laws. AIC represents, warrants and covenants that it shall:
(a) comply with all Laws applicable to its performance under this Agreement,
including, without limitation, all


--------------------------------------------------------------------------------

10











--------------------------------------------------------------------------------




import and export Laws and Laws that prohibit the use of child labor; (b) obtain
all necessary domestic and foreign licenses, authorizations, certifications,
permits and approvals required to perform under this Agreement; and (c) AIC
shall at all times perform any work required under this Agreement safely and in
a manner which shall present no threat of bodily injury or property damage, and
shall enforce compliance with the highest standards of safety and accident
prevention found in applicable Laws.


9.5. Environmental Compliance. AIC further represents, warrants and covenants
that:


(a) Compliance with Environmental Laws. AIC shall comply with all applicable
Environmental Laws (defined below) while performing services and manufacturing
Products hereunder and obtain and maintain all licenses, authorizations,
certifications and approvals required under any applicable Environmental Law in
connection with this Agreement. The term “Environmental Laws” means shall mean
any and all Laws applicable to AIC’s performance under this Agreement relating
to the indoor or outdoor environment, or to the health or safety of natural
persons affected by the environment, or to the release or threatened release of
Hazardous Materials (defined below) into the indoor or outdoor environment,
including, without limitation, ambient air, soil, surface water, groundwater,
sea water, wetlands, land or subsurface strata, or otherwise relating to the use
of Hazardous Materials, whether now or hereafter in effect. The term “Hazardous
Materials” means any of the following: any chemicals, materials, substances or
wastes that are now or hereafter become (a) defined or listed as, or included in
the definition of, “hazardous substances,” “hazardous wastes,” “hazardous
materials,” “extremely hazardous wastes,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “contaminants,” “pollutants” or terms of
similar import under any Environmental Law, and (b) prohibited, limited or
regulated under any Environmental Law.


(b) Investigation of Hazardous Materials. AIC shall not knowingly permit the
release of any Hazardous Material into the environment and, in the event of any
such release, shall promptly perform any investigation, study, sampling,
testing, cleanup, removal and remedial or other action necessary to remove and
clean up any such Hazardous Materials in accordance with the requirements of all
applicable Environmental Laws.


(c) Reporting. If known and confirmed, AIC shall advise Sourcefire and the
Integrators of any hazard or toxic substance which is present in or may be
encountered by Sourcefire and Integrators and their agents and employees in
using or possessing the articles or materials furnished hereunder, and AIC shall
use its best efforts to minimize the hazard or toxicity thereof. Subject to
confidentiality or similar non-disclosure requirements, AIC shall promptly
provide to Sourcefire, upon request, copies of all environmental reports or
surveys received or developed by AIC pertaining to AIC’s compliance with
applicable Environmental Laws as such Environmental Laws apply to AIC’s
performance hereunder.


(d) Environmental Notices. AIC shall deliver the following notices to
Sourcefire: (i) promptly upon obtaining knowledge of (x) any fact, circumstance,
condition or occurrence that could form the basis of a claim relating to the
violation of any Environmental Law resulting from AIC’s performance under this
Agreement, or (y) any pending or threatened claim brought by any person or
entity relating to the violation of any Environmental Law by AIC, a notice
thereof describing the same in reasonable detail and, together with such notice
or as soon thereafter as possible, a description of the action that such person
or entity has taken or proposes to take with respect thereto and, thereafter,
from time to time such detailed reports with respect thereto as Sourcefire may
reasonably request; and (ii) promptly upon their becoming available, copies of
all


--------------------------------------------------------------------------------

11











--------------------------------------------------------------------------------




written communications with any government authority relating to any
Environmental Law or environmental claim arising out of this Agreement.


9.6 Integrators’ Warranties. The representations and warranties made by AIC
hereunder shall be deemed to apply to the Integrators. Such representations and
warranties shall be considered supplemental and in addition to any
representations and warranties separately made or given by AIC to the
Integrators.


9.7 Disclaimer. THE FOREGOING WARRANTIES SET FORTH IN SECTION 9 REPLACE AND ARE
IN LIEU OF ALL OTHER WARRANTIES OR CONDITIONS BY THE PARTIES, WHETHER EXPRESS,
IMPLIED OR STATUTORY, INCLUDING BUT NOT LIMITED TO ANY IMPLIED OR OTHER
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.


10. INDEMNIFICATION AND LIMITATION OF LIABILITY


10.1. Indemnification.


(a) AIC agrees to indemnify, defend and hold harmless Sourcefire, its customers,
employees, successors and assigns (all referred to in this Section 10 as
“Sourcefire”) from and against any losses, liabilities, costs, damages, claims,
fines, penalties and expenses (including, without limitation, costs of defense
or settlement and reasonable attorneys’, consultants’ and experts’ fees) that
arise out of or result from: (a) injuries or death to persons performing for by
AIC under this Agreement; (b) assertions under workers’ compensation or similar
acts made by persons employed or engaged by AIC; (c) any breach of any
representation or warranty by AIC or failure of AIC to perform its obligations
under this Agreement or to comply with any covenant in this Agreement; (d)
claims by governmental authorities alleging violation of any Law, including,
without limitation, any Environmental Law or import or export Law, in any way
arising out of or caused or alleged to have been caused exclusively by AIC’s
work or services under this Agreement for the Products provided by AIC; or (e)
any actual or alleged environmental claim, or any contamination, damage or
adverse effect on the environment or natural resources (including, without
limitation, the cost of any investigation or remediation related thereto) in any
way arising out of or caused or alleged to have been caused exclusively by AIC’s
work or services under this Agreement for any Product provided by AIC.


(b) Sourcefire agrees to indemnify, defend and hold harmless AIC and its
employees, successors and assigns (all referred to in this Section 10 as “AIC”)
from and against any losses, liabilities, costs, damages, claims, fines,
penalties and expenses (including, without limitation, costs of defense or
settlement and reasonable attorneys’, consultants’ and experts’ fees) that arise
out of or result from: (a) injuries or death to persons or physical damage to
property, excluding theft, in any way arising out of or caused or alleged to
have been caused by the Product, other than claims directly attributable to
AIC’s work or services under this Agreement relating to the Products; (b)
assertions under workers’ compensation or similar acts made by persons employed
or engaged by Sourcefire; (c) any breach of any representation or warranty by
Sourcefire or failure of Sourcefire to perform its obligations under this
Agreement or to comply with any covenant in this Agreement; (d) claims by
governmental authorities alleging violation of any Law, including, without
limitation, any Environmental Law or import or export Law, in any way arising
out of or caused or alleged to have been caused by the Product, other than
claims directly attributable to AIC’s work or services under this Agreement
relating to the Products; or (e) any actual or alleged environmental claim, or
any contamination, damage or adverse effect on the environment or natural
resources (including,


--------------------------------------------------------------------------------

12











--------------------------------------------------------------------------------




without limitation, the cost of any investigation or remediation related
thereto) in any way arising out of or caused or alleged to have been caused by
the Product, other than claims directly attributable to AIC’s work or services
under this Agreement for the Products.


(c) The obligation of the Party (the “Indemnifying Party”) to indemnify the
other Party (the “Indemnified Party”) under this Section 10.1 is expressly
contingent upon: (i) the Indemnified Party giving prompt written notice to the
Indemnifying Party of any such claim for which indemnification is sought; (ii)
the Indemnified Party allowing the Indemnifying Party exclusive control of the
defense and any related settlement of any such claim; and (iii) the Indemnified
Party furnishing the Indemnifying Party with reasonable assistance, at the
Indemnifying Party’s cost and expense, in connection with the claim without
prejudicing the Indemnifying Party in any manner. Subject to the foregoing
conditions, nothing in this Agreement shall prohibit the Indemnified Party from
hiring separate counsel, at the Indemnified Party’s own expense.


10.2. Limitation of Liability. EXCEPT FOR ANY BREACH OF SECTION 4 (“LICENSES”)
OR SECTION 8 (“CONFIDENTIALITY”) AND EXCEPT FOR ANY OBLIGATIONS UNDER SECTION
10.1 (“INDEMNIFICATION”), IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER
PARTY FOR SPECIAL, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES OF ANY KIND, OR
FOR ANY LOSS OF PROFITS, LOSS OF REVENUE, LOSS RESULTING FROM INTERRUPTION OF
BUSINESS OR LOSS OF USE OR DATA, WHETHER OR NOT ADVISED OF THE POSSIBILITY OF
SUCH LOSS.


11. INSURANCE


11.1. Coverage Amounts. AIC covenants that it will maintain in effect at all
times the following insurance:


(a) Worker's compensation insurance covering AIC, subcontractors and other
associates or employees, including occupational illness or disease coverage, or
other similar social insurance in accordance with the laws of the country,
state, or territory exercising jurisdiction over the employee and employer's
liability insurance with a minimum limit of $1,000,000 (USD) per occurrence.
  
(b) Comprehensive general liability insurance, including advertising injury and
personal injury coverage (“AI/PI”) contractual liability coverage with a minimum
combined single limit of $1,000,000 (USD) per occurrence/$2,000,000 (USD) in the
aggregate. This policy shall be endorsed to name Sourcefire, and its directors,
officers, employees and successors and assigns, as additional insured parties.


(c) Automotive liability insurance covering use of all owned, non-owned, and
hired automobiles with a minimum combined single limit of $1,000,000 (USD) per
occurrence for bodily injury and property damage liability.


(d) Professional liability and errors and omissions liability insurance with
minimum limits of $1,000,000 (USD) per claim. Coverage shall include
subcontractors and temporary employees of AIC as additional insured parties.


The minimum limits of coverage described in this Section 11 are not intended,
and shall not be construed, to limit any liability or indemnity of each party
under this Agreement.




--------------------------------------------------------------------------------

13











--------------------------------------------------------------------------------




11.2. Endorsement; Subrogation. Each of the above-referenced insurance coverage
policies shall: (a) be endorsed to name Sourcefire as insured parties and/or
loss payees; (b) act as primary and non-contributory with respect to any other
insurance, captives or self-insurance maintained by Sourcefire, its directors,
officers, employees and successors and assigns of each; (c) include waivers of
subrogation; and (d) remain in force at all times during the term of this
Agreement and for a period of three (3) years thereafter.


11.3. Certificate of Insurance. AIC shall provide Sourcefire with a certificate
of insurance evidencing coverage upon the execution hereof. At least thirty (30)
days prior to the expiration of any insurance policy, AIC shall provide
Sourcefire with appropriate proof of issuance of a renewal policy continuing in
force and effect the insurance coverage of the insurance so expiring.
  
11.4. Changes in Insurance. AIC shall provide Sourcefire with thirty (30) days
written notice of any changes in any insurance policy or cancellation thereof;
provided, however, that AIC shall not make any material revisions to such policy
that may adversely affect Sourcefire’s rights without Sourcefire’s prior written
consent (such consent not to be unreasonably withheld).


12. TERM AND TERMINATION


12.1. Term of Agreement. Unless terminated sooner in accordance with applicable
conditions stated in Section 12, the term of this Agreement shall commence as of
the Effective Date and shall continue in full force and effect for a term of
three (3) year (the “Initial Term”). After the Initial Term, this Agreement
shall automatically renew for successive one (1)-year terms (each a, “Renewal
Term”) unless either Party notifies the other Party at least one hundred and
eighty (180) days prior to the expiration of the then-current term of such
Party’s desire not to renew this Agreement in which event this Agreement shall
not renew and shall automatically terminate at the end of the then-current term.


12.2. Grounds for Immediate Termination. Either Party may terminate this
Agreement immediately without liability for said termination, upon written
notice to the other Party, if any one or more of the following events occur: (a)
a voluntary or involuntary petition for bankruptcy is filed for, or with respect
to the other Party; (b) the other Party is adjudged bankrupt; (c) a court
assumes jurisdiction of the other Party’s assets under a federal reorganization
act; (d) a trustee or receiver is appointed by a court to control the other
Party’s assets; (e) the other Party becomes insolvent or suspends business for
any reason; and (f) the other Party makes an assignment of its assets for the
benefit of its creditors, except as required in the ordinary course of business.


12.3. Grounds for Termination. In addition to the termination rights set forth
in Section 12.2, either Party may terminate this Agreement in the event of a
breach of any material term or condition of this Agreement by the other Party
provided that the breaching Party is provided with written notice of such breach
by the non-breaching Party and the breaching Party has thirty (30) days to cure
such breach.


12.4. Effect of Termination. Sections 3.2 (“Materials Liability”), 5.1
(Forecast), 8 (“Confidentiality”), 10 (“Indemnification; Limitation of
Liability”) and 13 (“Miscellaneous”) shall survive any expiration or termination
of this Agreement.


13. MISCELLANEOUS




--------------------------------------------------------------------------------

14











--------------------------------------------------------------------------------




13.1. Notices. Except as otherwise expressly provided herein, any notice or
demand given under the terms of this Agreement or pursuant to statute shall be
in writing and shall be delivered in person or sent by facsimile or email
transmission (with confirmation of receipt), certified or registered mail,
return receipt requested, or by express delivery service or other overnight
delivery service, proper postage or other charges paid, and addressed to the
respective Parties as follows:


To: Sourcefire
9770 Patuxent Woods Drive
Columbia, MD 21046
Attention: General Counsel
Telephone: 410.423.1994
Facsimile: 410.290.0024




To: Advanced Industrial Computer, Inc.
21808 Garcia Lane
City of Industry, CA 91789
Attention: Mark Chen
Telephone: 909.895.8989, ext. 102
Facsimile: 909.895.8999


or to such other address as any Party shall designate by proper notice. Notices
shall be deemed to have been received as of the date of actual receipt. A signed
receipt shall be obtained when a notice is delivered in person. The address for
notice set out above may be changed at any time by giving thirty (30) days’
prior written notice.


13.2. Status of the Parties. AIC is engaged in an independent business and shall
perform its obligations under this Agreement as an independent contractor and
not as an agent or employee of or a joint venturer with Sourcefire. AIC shall be
solely responsible for all matters relating to payment of its employees,
including, but not limited to, compliance with worker’s compensation,
unemployment and disability insurance, social security withholding, and all such
matters.


13.3. Subcontractors; Third Party Facilities. AIC shall not use (a)
subcontractors to manufacture the Products or (b) utilize a third party
manufacturing or warehouse facility that is not owned or controlled by AIC
(each, a “Third Party Facility”) to manufacture the Products or to store the
Products without the prior written consent of Sourcefire. If Sourcefire approves
the use of a subcontractor or a Third Party Facility, AIC shall be fully
responsible and liable for the acts and omissions of such subcontractor and
Third Party Facility. AIC shall indemnify, defend and hold harmless Sourcefire
from and against any and all liability for payment of AIC’s permitted
subcontractors, suppliers and Third Part Facilities, including without
limitation, mechanic’s liens, except that this provision shall not apply for any
of vendor on the Approved Vendor List.


13.4. Assignment of Agreement or Rights. AIC shall not assign, sell, transfer,
delegate or otherwise dispose of, whether voluntarily or involuntarily, by
operation of law or otherwise, any rights or obligations under this Agreement
without the prior written consent of Sourcefire. Except as provided herein, any
purported assignment, transfer or delegation by AIC shall be null and void.
Subject to the foregoing, this Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and permitted
assigns. Sourcefire, Inc. may assign any rights or delegate any of its
obligations hereunder to any subsidiary of Sourcefire. Any Order from a
subsidiary of Sourcefire, Inc. shall be an Order from, and obligation of, such
subsidiary.


--------------------------------------------------------------------------------

15











--------------------------------------------------------------------------------






13.5. Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of Maryland without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Maryland to the rights
and duties of the parties. The Parties agree that this Agreement shall not be
governed by the U.N. Convention on Contracts for the International Sale of
Goods. Any legal suit, action or proceeding arising out of or relating to this
Agreement shall be commenced in a federal court serving Howard County, Maryland
and each party hereto irrevocably submits to the exclusive jurisdiction and
venue of any such court in any such suit, action or proceeding.


13.6. Non-Waiver. Failure by either Party to insist upon strict performance of
any of the terms and conditions hereof, or delay in exercising any rights or
remedies provided herein, shall not release the other Party from any of the
obligations of this Agreement and shall not be deemed a waiver of any rights of
such other Party to insist upon strict performance thereof.


13.7. Attorney’s Fees. In the event either Party brings legal action to enforce
any provision herein, the prevailing Party shall be entitled to collect from the
losing Party reasonable attorneys’ fees and costs incurred.


13.8. Entire Agreement and Modification. No agreement or understanding in any
way modifying these terms and conditions, either before or after the execution
hereof, shall be binding upon either Party unless in writing and signed by both
Parties. This Agreement, together with any Exhibits attached hereto and the
Specifications, Bill of Materials and documents provided by Sourcefire to AIC as
part of this Agreement constitutes the entire agreement between the Parties.
Notwithstanding the foregoing or anything else set forth in this Agreement, the
Parties agree that the Specifications, Product Price lists and/or Bill of
Materials for a particular Product may be changed by email correspondence.


13.9. Severability. If any one or more of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.


13.10 Force Majeure. Except for payment obligations, neither Party shall be
responsible for any delay or failure in performance to the extent such delay or
failure is caused by fire, embargo, explosion, earthquake, flood, war, labor
dispute, government requirements, acts of God, global inability to secure raw
materials or transportation facilities, acts or omissions of carriers or
suppliers, or other causes beyond the Party's control.


13.11. Headings. The headings of the sections and subsections in this Agreement
are for convenience only and shall not be deemed to affect, qualify, simplify,
add to or subtract from the contents of the clauses that they reference.


13.12. Counterparts. This Agreement may be executed in counterpart signature
pages, each of which will be deemed an original, but all of which together will
constitute one and the same instrument.


[Signature Page Follows]


--------------------------------------------------------------------------------

16











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Manufacturing Services and
Supply Agreement to be executed by their duly authorized representatives in one
or more counterparts, each of which shall constitute an original, effective as
of the day and year set forth above.



Advanced Industrial Computer, Inc.
Sourcefire, Inc.
 
 

By: /s/ Michael Liang                 By: /s/ Todd P. Headley
Name: Michael Liang                 Name: Todd P. Headley
Title: President    Title: Chief Financial Officer


--------------------------------------------------------------------------------

17









